

Exhibit 10.3
 
REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (the "Agreement") is made and entered into as
of 21st day of March, 2008 by and among China Kangtai Cactus Bio-Tech, Inc., a
corporation organized and existing under the laws of the State of Nevada (“CKGT”
or the “Company”), and T Squared Investments LLC, a Delaware limited liability
company, ( “T Squared Investments” or “Investor”). Unless defined otherwise,
capitalized terms herein shall have the identical meaning as in the Preferred
Stock Purchase Agreement.

 
PRELIMINARY STATEMENT


WHEREAS, pursuant to the Preferred Stock Purchase Agreement, of even date
herewith, by and among the Company and the Investor, as part of the
consideration, Investor shall receive Preferred Stock and Warrants, which upon
conversion and exercise, in accordance with the terms of the Preferred Stock
Purchase Agreement and Warrant Agreement, entitle the Investor to receive Shares
of the Company; and


WHEREAS, the ability of the Investors to sell their Shares of Common Stock is
subject to certain restrictions under the 1933 Act; and


WHEREAS, as a condition to the Preferred Stock Purchase Agreement, The Company
has agreed to provide the Investor with a mechanism that will permit such
Investor, to sell its Shares of Common Stock in the future.


  NOW, THEREFORE, in consideration of the premises and of the mutual covenants
and agreements, and subject to the terms and conditions herein contained, the
parties hereto hereby agree as follows:

 
ARTICLE I
 
INCORPORATION BY REFERENCE, SUPERSEDER
 
1.1 Incorporation by Reference. The foregoing recitals and the Exhibits attached
hereto and referred to herein, are hereby acknowledged to be true and accurate,
and are incorporated herein by this reference.
 
1.2 Superseder. This Agreement, to the extent that it is inconsistent with any
other instrument or understanding among the parties governing the affairs of the
Company, shall supersede such instrument or understanding to the fullest extent
permitted by law. A copy of this Agreement shall be filed at the Company’s
principal office.
 
REGISTRATION RIGHTS AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC


PAGE 1OF 16
 
 

--------------------------------------------------------------------------------


 
ARTICLE II
 
DEMAND REGISTRATION RIGHTS


2.1 Registrable Securities. Means and includes the Shares of the Company
underlying the Preferred Stock and Warrants issued pursuant to the Preferred
Stock Purchase Agreement and Warrant Agreement. As to any particular Registrable
Securities, such securities will cease to be Registrable Securities when (a)
they have been effectively registered under the 1933 Act and disposed of in
accordance with the registration statement covering them, (b) they are or may be
freely traded without registration pursuant to Rule 144 under the 1933 Act (or
any similar provisions that are then in effect), or (c) they have been otherwise
transferred and new certificates for them not bearing a restrictive legend have
been issued by the Company and the Company shall not have "stop transfer"
instructions against them. "Shares" shall mean, collectively, the shares of
Common Stock of the Company issuable upon conversion of the Preferred Stock and
those shares of Common Stock of the Company issuable to the Investor upon
exercise of the Warrants.
 
2.2 Registration of Registrable Securities. The Company shall prepare and file
within Forty Five (45) days following the date hereof (the "Filing Date") a
registration statement (the "Registration Statement") covering the resale of
such number of shares of the Registrable Securities as the Investor shall elect
by written notice to the Company, and absent such election, covering the resale
of all of the shares of the Registrable Securities. The Company shall use its
best efforts to cause the Registration Statement to be declared effective by the
SEC on the earlier of (i) 120 days following the Closing Date with respect to
the Registration Statement, (ii) ten (10) days following the receipt of a "No
Review" or similar letter from the SEC or (iii) the fifth business day following
the day the SEC determines the Registration Statement eligible to be declared
effective (the "Required Effectiveness Date"), provided, that, if the SEC
reviews and has written comments to a Registration Statement that would require
the filing of a pre-effective amendment thereto with the Commission, then the
Effectiveness Date under this clause shall be extended by 40 days. Nothing
contained herein shall be deemed to limit the number of Registrable Securities
to be registered by the Company hereunder. As a result, should the Registration
Statement not relate to the maximum number of Registrable Securities acquired by
(or potentially acquirable by) the holders of the Shares of the Company issued
to the Investor pursuant to the Preferred Stock Purchase Agreement, the Company
shall be required to promptly file a separate registration statement (utilizing
Rule 462 promulgated under the 1933 Act, where applicable) relating to such
Registrable Securities which then remain unregistered. The provisions of this
Agreement shall relate to any such separate registration statement as if it were
an amendment to the Registration Statement.
 
2.3 Demand Registration. Subject to the limitations of Section 2.2, at any time
and from time to time, the Investor may request the registration under the 1933
Act of all or part of the Registrable Shares then outstanding (a "Demand
Registration"). Subject to the conditions of Section 3, the Company shall use
its best efforts to file such registration statement under the 1933 Act as
promptly as practicable after the date any such request is received by the
Company and to cause such registration statement to be declared effective. The
Company shall notify the Investor promptly when any such registration statement
has been declared effective. If more than eighty percent (80%) of the Shares
issuable under the Preferred Stock Purchase Agreement have been registered, sold
or cease to be Registrable Securities, this provision shall expire.
 
REGISTRATION RIGHTS AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
 
PAGE 2OF 16
 

--------------------------------------------------------------------------------


 
2.4 Registration Statement Form. Registrations under Section 2.2 and Section 2.3
shall be on the appropriate registration form of the SEC as shall permit the
disposition of such Registrable Securities in accordance with the intended
method or methods of disposition specified in the Registration Statement;
provided, however, such intended method of disposition shall not include an
underwritten offering of the Registrable Securities.
 
2.5 Expenses. The Company will pay all Registration expenses in connection with
any registration required by under Sections 2.2 and Section 2.3 herein.
 
2.6 Effective Registration Statement. A registration requested pursuant to
Sections 2.2 and Section 2.3 shall not be deemed to have been effected (i)
unless a registration statement with respect thereto has become effective within
the time period specified herein, provided that a registration which does not
become effective after the Company filed a registration statement with respect
thereto solely by reason of the refusal to proceed of any holder of Registrable
Securities (other than a refusal to proceed based upon the advice of counsel in
the form of a letter signed by such counsel and provided to the Company relating
to a disclosure matter unrelated to such holder) shall be deemed to have been
effected by the Company unless the holders of the Registrable Securities shall
have elected to pay all Registration Expenses in connection with such
registration, (ii) if, after it has become effective, such registration becomes
subject to any stop order, injunction or other order or extraordinary
requirement of the SEC or other governmental agency or court for any reason or
(iii) if, after it has become effective, such registration ceases to be
effective for more than the allowable Black-Out Periods (as defined herein).
 
2.7 Plan Of Distribution. The Company hereby agrees that the Registration
Statement shall include a plan of distribution section reasonably acceptable to
the Investor; provided, however, such plan of distribution section shall be
modified by the Company so as to not provide for the disposition of the
Registrable Securities on the basis of an underwritten offering.
 
2.8 Liquidated Damages. If, after four (4) months from the date hereof, in the
event the Company does not register Registrable Securities pursuant to the
requirements of Section 2.2 herein, or if the Registration Statement filed
pursuant to Section 2.2 herein is not declared effective, or if the Registrable
Securities are registered pursuant to an effective Registration Statement and
such Registration Statement or other Registration Statement(s) demanded by
Investor including the Registrable Securities is not effective in the period
from four months from the date hereof through two years following the date
hereof, the Company shall, for each such day issue to the Investor, as
liquidated damages and not as a penalty, 1,000 shares of Preferred Stock for any
such day (based on a 365 day year), such issuance shall be made no later than
the tenth business day of the calendar month next succeeding the month in which
such day occurs. In addition, if the Company has not filed a registration
statement within the thirty day period after closing as specified in Section
2.2, the Company shall, for each such day after thirty days from closing and
until the filing of a registration statement, issue to the Purchaser, as
liquidated damages and not as a penalty, 1,000 shares of Preferred Stock and for
any such day (based on a 365 day year), such payment shall be made no later than
the tenth business day of the calendar month next succeeding the month in which
such day occurs. However, in no event shall the Company be required to pay any
liquidated damages under this Section 2.8 in an amount exceeding 250,000 of the
shares underlying the Preferred Stock in the aggregate (as adjusted pursuant to
the terms of the Certificate of Designation).
 
REGISTRATION RIGHTS AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
 
PAGE 3OF 16
 

--------------------------------------------------------------------------------


 
The parties agree that the only damages payable for a violation of the terms of
this Agreement with respect to which liquidated damages are expressly provided
shall be such liquidated damages. Nothing shall preclude the Investor from
pursuing or obtaining specific performance or other equitable relief with
respect to this Agreement.
 
The parties hereto agree that the liquidated damages provided for in this
Section 2.8 constitute a reasonable estimate of the damages that may be incurred
by the Investor by reason of the failure of the Registration Statement(s) to be
filed or declared effective in accordance with the provisions hereof.
 
The obligation of the Company terminates when the holder of shares of
Registrable Securities no longer holds more than five percent (5%) of its shares
of Registrable Securities.
 
ARTICLE III
 
INCIDENTAL REGISTRATION RIGHTS

 
3.1 Right To Include (“Piggy-Back”) Registrable Securities. Provided that the
Registrable Securities have not been registered, if at any time after the date
hereof but before the first anniversary of the date hereof, the Company proposes
to register any of its securities under the 1933 Act (other than by a
registration in connection with an acquisition in a manner which would not
permit registration of Registrable Securities for sale to the public, on Form
S-8, or any successor form thereto, on Form S-4, or any successor form thereto
and other than pursuant to Section 2), on an underwritten basis (either
best-efforts or firm-commitment), then, the Company will each such time give
prompt written notice to all holders of Registrable Securities of its intention
to do so and of such holders of Registrable Securities' rights under this
Section 3.1. Upon the written request of any such holders of Registrable
Securities made within ten (10) days after the receipt of any such notice (which
request shall specify the Registrable Securities intended to be disposed of by
such holders of Registrable Securities and the intended method of disposition
thereof), the Company will, subject to the terms of this Agreement, use its
commercially reasonable best efforts to effect the registration under the 1933
Act of the Registrable Securities, to the extent requisite to permit the
disposition (in accordance with the intended methods thereof as aforesaid) of
such Registrable Securities so to be registered, by inclusion of such
Registrable Securities in the registration statement which covers the securities
which the Company proposes to register, provided that if, at any time after
written notice of its intention to register any securities and prior to the
effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason either not to register
or to delay registration of such securities, the Company may, at its election,
give written notice of such determination to each holders of Registrable
Securities and, thereupon, (i) in the case of a determination not to register,
shall be relieved of this obligation to register any Registrable Securities in
connection with such registration (but not from its obligation to pay the
Registration Expenses in connection therewith), without prejudice, however, to
the rights of any holder or holders of Registrable Securities entitled to do so
to request that such registration be effected as a registration under Section 2,
and (ii) in the case of a determination to delay registering, shall be permitted
to delay registering any Registrable Securities, for the same period as the
delay in registering such other securities. No registration effected under this
Section 3.1 shall relieve the Company of its obligation to effect any
registration upon request under Section 2. The Company will pay all Registration
Expenses in connection with each registration of Registrable Securities
requested pursuant to this Section 3.1. The right provided the Holders of the
Registrable Securities pursuant to this Section shall be exercisable at their
sole discretion and will in no way limit any of the Company's obligations to pay
the Securities according to their terms.
 
REGISTRATION RIGHTS AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
 
PAGE 4OF 16
 

--------------------------------------------------------------------------------


 
 
3.2 Priority In Incidental Registrations. If the managing underwriter of the
underwritten offering contemplated by this Section 3 shall inform the Company
and holders of the Registrable Securities requesting such registration by letter
of its belief that the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering, then the
Company will include in such registration, to the extent of the number which the
Company is so advised can be sold in such offering, (i) first securities
proposed by the Company to be sold for its own account, and (ii) second
Registrable Securities and (iii) securities of other selling security holders
requested to be included in such registration.

 
ARTICLE IV
 
REGISTRATION PROCEDURES
 
4.1 Registration Procedures. If and whenever the Company is required to effect
the registration of any Registrable Securities under the 1933 Act as provided in
Section 2.2 and, as applicable, 2.3, the Company shall, as expeditiously as
possible:
 
(i) prepare and file with the SEC the Registration Statement, or amendments
thereto, to effect such registration (including such audited financial
statements as may be required by the 1933 Act or the rules and regulations
promulgated thereunder) and thereafter use its commercially reasonable best
efforts to cause such registration statement to be declared effective by the
SEC, as soon as practicable, but in any event no later than the Required
Effectiveness Date (with respect to a registration pursuant to Section 2.2);
provided, however, that before filing such registration statement or any
amendments thereto, the Company will furnish to the counsel selected by the
holders of Registrable Securities which are to be included in such registration,
copies of all such documents proposed to be filed;
 
REGISTRATION RIGHTS AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
 
PAGE 5OF 16
 

--------------------------------------------------------------------------------


 
(ii) with respect to any registration statement pursuant to Section 2.2 or
Section 2.3, prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective and to comply
with the provisions of the 1933 Act with respect to the disposition of all
Registrable Securities covered by such registration statement until the earlier
to occur of twenty four (24) months after the date of this Agreement (subject to
the right of the Company to suspend the effectiveness thereof for not more than
10 consecutive Trading Days or an aggregate of 10 Trading Days during each year
(each a "Black-Out Period")) or such time as all of the securities which are the
subject of such registration statement cease to be Registrable Securities (such
period, in each case, the "Registration Maintenance Period"). The Company must
notify the Investor within twenty four (24) hours prior to any Black-Out Period;
 
(iii) furnish to each holder of Registrable Securities covered by such
registration statement such number of conformed copies of such registration
statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus contained in
such registration statement (including each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424 under the 1933
Act, in conformity with the requirements of the 1933 Act, and such other
documents, as such holder of Registrable Securities and underwriter, if any, may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities owned by such holder of Registrable Securities;
 
(iv) use its commercially reasonable best efforts to register or qualify all
Registrable Securities and other securities covered by such registration
statement under such other U.S. federal or state securities laws or U.S. state
blue sky laws as any U.S. holder of Registrable Securities thereof shall
reasonably request, to keep such registrations or qualifications in effect for
so long as such registration statement remains in effect, and take any other
action which may be reasonably necessary to enable such holder of Registrable
Securities to consummate the disposition in such jurisdictions of the securities
owned by such holder of Registrable Securities, except that the Company shall
not for any such purpose be required to qualify generally to do business as a
foreign corporation in any jurisdiction wherein it would not but for the
requirements of this subdivision (iv) be obligated to be so qualified or to
consent to general service of process in any such jurisdiction;
 
(v) use its commercially reasonable best efforts to cause all Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the U.S. holder of Registrable Securities thereof to consummate the
disposition of such Registrable Securities;
 
(vi) furnish to each holder of Registrable Securities a signed counterpart,
addressed to such holder of Registrable Securities, and the underwriters, if
any, of an opinion of counsel for the Company, dated the effective date of such
registration statement (or, if such registration includes an underwritten public
offering, an opinion dated the date of the closing under the underwriting
agreement), reasonably satisfactory in form and substance to such holder of
Registrable Securities) including that the prospectus and any prospectus
supplement forming a part of the Registration Statement does not contain an
untrue statement of a material fact or omits a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, and
 
REGISTRATION RIGHTS AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
 
PAGE 6 OF 16
 

--------------------------------------------------------------------------------


 
(vii) notify the Investor and its counsel promptly and confirm such advice in
writing promptly after the Company has knowledge thereof:
 
(a) when the Registration Statement, the prospectus or any prospectus supplement
related thereto or post-effective amendment to the Registration Statement has
been filed, and, with respect to the Registration Statement or any
post-effective amendment thereto, when the same has become effective;
 
(b) of any request by the SEC for amendments or supplements to the Registration
Statement or the prospectus or for additional information;
 
(c) of the issuance by the SEC of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings by any Person
for that purpose; and
 
(d) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or blue sky laws of any jurisdiction or the initiation or threat of
any proceeding for such purpose;
 
(viii) notify each holder of Registrable Securities covered by such registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the 1933 Act, upon discovery that, or upon the happening of any
event as a result of which, the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material facts required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing, and at the request of any such holder of Registrable Securities
promptly prepare and furnish to such holder of Registrable Securities a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing; use its best efforts to obtain the
withdrawal of any order suspending the effectiveness of the Registration
Statement at the earliest possible moment;
 
(ix) otherwise use its commercially reasonable best efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve months, but not more than eighteen months, beginning
with the first full calendar month after the effective date of such registration
statement, which earnings statement shall satisfy the provisions of Section
11(a) of the 1933 Act and Rule 158 thereunder;
 
(x) enter into such agreements and take such other actions as the Investors
shall reasonably request in writing (at the expense of the requesting or
benefiting Investors) in order to expedite or facilitate the disposition of such
Registrable Securities; and
 
REGISTRATION RIGHTS AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
 
PAGE 7 OF 16
 

--------------------------------------------------------------------------------


 
(xi) use its commercially reasonable best efforts to list all Registrable
Securities covered by such registration statement on any securities exchange on
which any of the Registrable Securities are then listed.
 
   The Company may require each holder of Registrable Securities as to which any
registration is being effected to furnish the Company such information regarding
such holder of Registrable Securities and the distribution of such securities as
the Company may from time to time reasonably request in writing.
 
4.2 The Company will not file any registration statement pursuant to Section 2.2
or Section 2.3, or amendment thereto or any prospectus or any supplement thereto
to which the Investors shall reasonably object, provided that the Company may
file such documents in a form required by law or upon the advice of its counsel.
 
4.3 The Company represents and warrants to each holder of Registrable Securities
that it has obtained all necessary waivers, consents and authorizations
necessary to execute this Agreement and consummate the transactions contemplated
hereby other than such waivers, consents and/or authorizations specifically
contemplated by the Preferred Stock Purchase Agreement.
 
4.4 Each holder of Registrable Securities agrees that, upon receipt of any
notice from the Company of the occurrence of any event of the kind described in
subdivision (viii) of Section 4.1, such Holder will forthwith discontinue such
holder of Registrable Securities’ disposition of Registrable Securities pursuant
to the Registration Statement relating to such Registrable Securities until such
holder of Registrable Securities’ receipt of the copies of the supplemented or
amended prospectus contemplated by subdivision (viii) of Section 4.1 and, if so
directed by the Company, will deliver to the Company (at the Company's expense)
all copies, other than permanent file copies, then in such Holder's possession
of the prospectus relating to such Registrable Securities current at the time of
receipt of such notice.

 
ARTICLE V
 
UNDERWRITTEN OFFERINGS

5.1 Incidental Underwritten Offerings. If the Company at any time proposes to
register any of its securities under the 1933 Act as contemplated by Section 3.1
and such securities are to be distributed by or through one or more
underwriters, the Company will, if requested by any holder of Registrable
Securities as provided in Section 3.1 and subject to the provisions of Section
3.2, use its commercially reasonable best efforts to arrange for such
underwriters to include all the Registrable Securities to be offered and sold by
such holder among the securities to be distributed by such underwriters. In no
event shall any Investor be deemed an underwriter for purposes of this
Agreement.
 
REGISTRATION RIGHTS AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
 
PAGE 8OF 16
 

--------------------------------------------------------------------------------


 
5.2 Participation In Underwritten Offerings. No holder of Registrable Securities
may participate in any underwritten offering under Section 3.1 unless such
holder of Registrable Securities (i) agrees to sell such Person's securities on
the basis provided in any underwriting arrangements approved, subject to the
terms and conditions hereof, by the holders of a majority of Registrable
Securities to be included in such underwritten offering and (ii) completes and
executes all questionnaires, indemnities, underwriting agreements and other
documents (other than powers of attorney) required under the terms of such
underwriting arrangements. Notwithstanding the foregoing, no underwriting
agreement (or other agreement in connection with such offering) shall require
any holder of Registrable Securities to make a representation or warranty to or
agreements with the Company or the underwriters other than representations and
warranties contained in a writing furnished by such holder of Registrable
Securities expressly for use in the related registration statement or
representations, warranties or agreements regarding such holder of Registrable
Securities, such holder's Registrable Securities and such holder's intended
method of distribution and any other representation required by law.
 
5.3 Preparation; Reasonable Investigation. In connection with the preparation
and filing of each registration statement under the 1933 Act pursuant to this
Agreement, the Company will give the holders of Registrable Securities
registered under such registration statement, and their respective counsel and
accountants, the opportunity to participate in the preparation of such
registration statement, each prospectus included therein or filed with the SEC,
and each amendment thereof or supplement thereto, and will give each of them
such access to its books and records and such opportunities to discuss the
business of the Company with its officers and the independent public accountants
who have certified its financial statements as shall be necessary, in the
reasonable opinion of such holders' and such underwriters' respective counsel,
to conduct a reasonable investigation within the meaning of the 1933 Act.

 
ARTICLE VI


INDEMNIFICATION


6.1 Indemnification by the Company. In the event of any registration of any
securities of the Company under the 1933 Act, the Company will, and hereby does
agree to indemnify and hold harmless the holder of any Registrable Securities
covered by such registration statement, its directors and officers, each other
Person who participates as an underwriter in the offering or sale of such
securities and each other Person, if any, who controls such holder or any such
underwriter within the meaning of the 1933 Act against any losses, claims,
damages or liabilities, joint or several, to which such holder or any such
director or officer or underwriter or controlling person may become subject
under the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such securities were registered under the 1933 Act, any preliminary
prospectus, final prospectus or summary prospectus contained therein, or any
amendment or supplement thereto, or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and the Company will reimburse such holder
and each such director, officer, underwriter and controlling person for any
legal or any other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, liability, action or
proceeding, provided that the Company shall not be liable in any such case to
the extent that any such loss, claim, damage, liability, (or action or
proceeding in respect thereof) or expense arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement, any such preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement in reliance upon and in
conformity with written information furnished to the Company by such holder or
underwriter stating that it is for use in the preparation thereof and, provided
further that the Company shall not be liable to any Person who participates as
an underwriter in the offering or sale of Registrable Securities or to any other
Person, if any, who controls such underwriter within the meaning of the 1933
Act, in any such case to the extent that any such loss, claim, damage, liability
(or action or proceeding in respect thereof) or expense arises out of such
Person's failure to send or give a copy of the final prospectus, as the same may
be then supplemented or amended, within the time required by the 1933 Act to the
Person asserting the existence of an untrue statement or alleged untrue
statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such final prospectus or an amendment or
supplement thereto. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such holder or any such
director, officer, underwriter or controlling person and shall survive the
transfer of such securities by such holder.
 
REGISTRATION RIGHTS AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
 
PAGE 9OF 16
 

--------------------------------------------------------------------------------


 
6.2 Indemnification by the Investor. The Company may require, as a condition to
including any Registrable Securities in any registration statement filed
pursuant to this Agreement, that the Company shall have received an undertaking
satisfactory to it from the prospective holder of such Registrable Securities,
to indemnify and hold harmless (in the same manner and to the same extent as set
forth in Section 6.1) the Company, each director of the Company, each officer of
the Company and each other Person, if any, who controls the Company within the
meaning of the 1933 Act, with respect to any statement or alleged statement in
or omission or alleged omission from such registration statement, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, if such statement or alleged
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company through an
instrument duly executed by such holder of Registrable Securities specifically
stating that it is for use in the preparation of such registration statement,
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement. Any such indemnity shall remain in full force and effect, regardless
of any investigation made by or on behalf of the Company or any such director,
officer or controlling person and shall survive the transfer of such securities
by such Investor. The indemnification by the Investors shall be limited to Fifty
Thousand ($50,000) Dollars.
 
6.3 Notices Of Claims, Etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in Sections 6.1 and Section 6.2, such indemnified party will, if
claim in respect thereof is to be made against an indemnifying party, give
written notice to the latter of the commencement of such action, provided that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under Sections 6.1 and Section
6.2, except to the extent that the indemnifying party is actually prejudiced by
such failure to give notice. In case any such action is brought against an
indemnified party, unless in such indemnified party's reasonable judgment a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, the indemnifying party shall be entitled to
participate in and to assume the defense thereof, jointly with any other
indemnifying party similarly notified, to the extent that the indemnifying party
may wish, with counsel reasonably satisfactory to such indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof other than
reasonable costs of investigation. No indemnifying party shall, without the
consent of the indemnified party, consent to entry of any judgment or enter into
any settlement of any such action which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability, or a covenant not to sue, in respect to such
claim or litigation. No indemnified party shall consent to entry of any judgment
or enter into any settlement of any such action the defense of which has been
assumed by an indemnifying party without the consent of such indemnifying party.
 
REGISTRATION RIGHTS AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
 
PAGE 10OF 16
 

--------------------------------------------------------------------------------


 
6.4 Other Indemnification. Indemnification similar to that specified in Sections
6.1 and Section 6.2 (with appropriate modifications) shall be given by the
Company and each holder of Registrable Securities (but only if and to the extent
required pursuant to the terms herein) with respect to any required registration
or other qualification of securities under any Federal or state law or
regulation of any governmental authority, other than the 1933 Act.
 
6.5 Indemnification Payments. The indemnification required by Sections 6.1 and
Section 6.2 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or
expense, loss, damage or liability is incurred.
 
6.6 Contribution. If the indemnification provided for in Sections 6.1 and
Section 6.2 is unavailable to an indemnified party in respect of any expense,
loss, claim, damage or liability referred to therein, then each indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of such expense,
loss, claim, damage or liability (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and the
holder of Registrable Securities or underwriter, as the case may be, on the
other from the distribution of the Registrable Securities or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company on
the one hand and of the holder of Registrable Securities or underwriter, as the
case may be, on the other in connection with the statements or omissions which
resulted in such expense, loss, damage or liability, as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the holder of Registrable Securities or underwriter, as the
case may be, on the other in connection with the distribution of the Registrable
Securities shall be deemed to be in the same proportion as the total net
proceeds received by the Company from the initial sale of the Registrable
Securities by the Company to the purchasers bear to the gain, if any, realized
by all selling holders participating in such offering or the underwriting
discounts and commissions received by the underwriter, as the case may be. The
relative fault of the Company on the one hand and of the holder of Registrable
Securities or underwriter, as the case may be, on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or omission to state a material fact relates to
information supplied by the Company, by the holder of Registrable Securities or
by the underwriter and the parties' relative intent, knowledge, access to
information supplied by the Company, by the holder of Registrable Securities or
by the underwriter and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission,
provided that the foregoing contribution agreement shall not inure to the
benefit of any indemnified party if indemnification would be unavailable to such
indemnified party by reason of the provisions contained herein, and in no event
shall the obligation of any indemnifying party to contribute under this Section
6.6 exceed the amount that such indemnifying party would have been obligated to
pay by way of indemnification if the indemnification provided for hereunder had
been available under the circumstances.
 
REGISTRATION RIGHTS AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
 
PAGE 11OF 16
 

--------------------------------------------------------------------------------


 
The Company and the holders of Registrable Securities agree that it would not be
just and equitable if contribution pursuant to this Section 6.6 were determined
by pro rata allocation (even if the holders of Registrable Securities and any
underwriters were treated as one entity for such purpose) or by any other method
of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph. The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth herein, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.
 
Notwithstanding the provisions of this Section 6.6, no holder of Registrable
Securities or underwriter shall be required to contribute any amount in excess
of the amount by which (i) in the case of any such holder, the net proceeds
received by such holder from the sale of Registrable Securities in the
applicable Registration Statement or (ii) in the case of an underwriter, the
total price at which the Registrable Securities purchased by it and distributed
to the public were offered to the public exceeds, in any such case, the amount
of any damages that such holder or underwriter has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
 
REGISTRATION RIGHTS AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
 
PAGE 12OF 16
 

--------------------------------------------------------------------------------


 
ARTICLE VII
 
RULE 144
 
7.1 Rule 144. The Company shall file in a timely manner the reports required to
be filed by the Company under the 1933 Act and the 1934 Act (including but not
limited to the reports under Sections 13 and 15(d) of the Exchange Act referred
to in subparagraph (c) of Rule 144 adopted by the SEC under the 1933 Act) and
the rules and regulations adopted by the SEC thereunder (or, if the Company is
not required to file such reports, will, upon the request of any holder of
Registrable Securities, make publicly available other information) and will take
such further action as any holder of Registrable Securities may reasonably
request, all to the extent required from time to time to enable such holder to
sell Registrable Securities without registration under the 1933 Act within the
limitation of the exemptions provided by (a) Rule 144 under the 1933 Act, as
such Rule may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the SEC. Upon the request of any holder of
Registrable Securities, the Company will deliver to such holder a written
statement as to whether it has complied with the requirements of this Section
7.1.
 
ARTICLE VIII
 
MISCELLANEOUS


8.1 Amendments And Waivers. This Agreement may be amended and the Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, only if the Company shall have obtained the written consent
to such amendment, action or omission to act, of the holder or holders of the
sum of the fifty-one percent (51%) or more of the shares of (i) Registrable
Securities issued at such time, plus (ii) Registrable Securities issuable upon
exercise or conversion of the Securities then constituting derivative securities
(if such Securities were not fully exchanged or converted in full as of the date
such consent if sought). Each holder of any Registrable Securities at the time
or thereafter outstanding shall be bound by any consent authorized by this
Section 8.1, whether or not such Registrable Securities shall have been marked
to indicate such consent.
 
8.2 Nominees For Beneficial Owners. In the event that any Registrable Securities
are held by a nominee for the beneficial owner thereof, the beneficial owner
thereof may, at its election, be treated as the holder of such Registrable
Securities for purposes of any request or other action by any holder or holders
of Registrable Securities pursuant to this Agreement or any determination of any
number of percentage of shares of Registrable Securities held by a holder or
holders of Registrable Securities contemplated by this Agreement. If the
beneficial owner of any Registrable Securities so elects, the Company may
require assurances reasonably satisfactory to it of such owner's beneficial
ownership or such Registrable Securities.
 
8.3 Notices. Except as otherwise provided in this Agreement, all notices,
requests and other communications to any Person provided for hereunder shall be
in writing and shall be given to such Person (a) in the case of a party hereto
other than the Company, addressed to such party in the manner set forth in the
Preferred Stock Purchase Agreement or at such other address as such party shall
have furnished to the Company in writing, or (b) in the case of any other holder
of Registrable Securities, at the address that such holder shall have furnished
to the Company in writing, or, until any such other holder so furnishes to the
Company an address, then to and at the address of the last holder of such
Registrable Securities who has furnished an address to the Company, or (c) in
the case of the Company, at the address set forth on the signature page hereto,
to the attention of its President, or at such other address, or to the attention
of such other officer, as the Company shall have furnished to each holder of
Registrable Securities at the time outstanding. Each such notice, request or
other communication shall be effective (i) if given by mail, 72 hours after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid or (ii) if given by any other means (including, without
limitation, by fax, email or air courier), when delivered at the address
specified above, provided that any such notice, request or communication shall
not be effective until received.
 
REGISTRATION RIGHTS AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
 
PAGE 13OF 16
 

--------------------------------------------------------------------------------


 
8.4 Assignment. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto. In addition, and whether or not any
express assignment shall have been made, the provisions of this Agreement which
are for the benefit of the parties hereto other than the Company shall also be
for the benefit of and enforceable by any subsequent holder of any Registrable
Securities. Each of the Holders of the Registrable Securities agrees, by
accepting any portion of the Registrable Securities after the date hereof, to
the provisions of this Agreement including, without limitation, appointment of
the Investors' Representative to act on behalf of such Holder pursuant to the
terms hereof which such actions shall be made in the good faith discretion of
the Investors' Representative and be binding on all persons for all purposes.
 
8.5 Descriptive Headings. The descriptive headings of the several sections and
paragraphs of this Agreement are inserted for reference only and shall not limit
or otherwise affect the meaning hereof.
 
8.6 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to
applicable principles of conflicts of law.
 
8.7 Jurisdiction. This Agreement shall be exclusively governed by and construed
in accordance with the laws of the State of New York. If any action is brought
among the parties with respect to this Agreement or otherwise, by way of a claim
or counterclaim, the parties agree that in any such action, and on all issues,
the parties irrevocably waive their right to a trial by jury. Exclusive
jurisdiction and venue for any such action shall be the State or Federal Courts
serving the State of New York. In the event suit or action is brought by any
party under this Agreement to enforce any of its terms, or in any appeal
therefrom, it is agreed that the prevailing party shall be entitled to
reasonable attorneys fees to be fixed by the arbitrator, trial court, and/or
appellate court.
 
8.8 Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Company and each other party hereto relating to the
subject matter hereof and supercedes all prior agreements and understandings
relating to such subject matter.
 
8.9 Severability. If any provision of this Agreement, or the application of such
provisions to any Person or circumstance, shall be held invalid, the remainder
of this Agreement, or the application of such provision to Persons or
circumstances other than those to which it is held invalid, shall not be
affected thereby.
 
REGISTRATION RIGHTS AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
 
PAGE 14OF 16
 

--------------------------------------------------------------------------------


 
8.10 Binding Effect. All the terms and provisions of this Agreement whether so
expressed or not, shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective administrators, executors, legal
representatives, heirs, successors and assignees.
 
8.11 Preparation of Agreement. This Agreement shall not be construed more
strongly against any party regardless of who is responsible for its preparation.
The parties acknowledge each contributed and is equally responsible for its
preparation.
 
8.12 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, covenant or agreement herein, nor shall
nay single or partial exercise of any such right preclude other or further
exercise thereof or of any other right. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
 
8.13 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. A facsimile transmission of this
signed Agreement shall be legal and binding on all parties hereto.
 
[SIGNATURES ON FOLLOWING PAGE]
 
REGISTRATION RIGHTS AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
 
PAGE 15OF 16
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Investors and the Company have as of the date first
written above executed this Agreement.


COMPANY:


China Kangtai Cactus Bio-Tech, Inc.
 

          By: /s/ Jinjiang Wang      

--------------------------------------------------------------------------------

Jinjiang Wang
President and CEO
   



INVESTOR:


T Squared Investments LLC
By: T Squared Capital LLC, Managing Member
 

          By: /s/  Thomas Sauve      

--------------------------------------------------------------------------------

Thomas Sauve
Managing Member
1325 Sixth Avenue, Floor 28
New York NY 10019 
   

 
REGISTRATION RIGHTS AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
 
PAGE 16OF 16
 

--------------------------------------------------------------------------------




